Case 1:20-Cv-04334-KPF Document 3 Filed 06/22/20 Page 1of1

oO ET er pose
Vac EAILLA UNITED STATES DISTRICT CoURT = OIE IVED
JUDGE AE SOUTHERN DISTRICT OF NEW YORK yy oy, ne

GELLER BIOPHARM, INC., US DISTRICT COURT SDNY
Civil Action No.: ,

 

Plaintiff,
ECF Case
v.

AMUNIX PHARMACEUTICALS, INC.

(f/k/a AMUNIX OPERATING INC.), 9 0 CV 433 4

Defendant.

 

 

—=FPROPOSEPt ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE
TO FILE THE COMPLAINT AND CERTAIN ACCOMPANYING
EXHIBITS UNDER SEAL

Upon Plaintiff's application for an Order permitting the filmg of the Complaint and
certain Exhibits annexed thereto to be filed under seal, it is hereby

ORDERED that Plaintiff's Motion for Leave to File the Complaint and Certain
Accompanying Exhibits Under Seal is GRANTED, and it is

FURTHER ORDERED, that the Complaint and certain accompanying exhibits

annexed thereto shall remain under seal unless and until the seal is lifted by Order of the

Court.

Dated: June 3, 2020 ZA (2.

UNITED STATIES DISTRICT JUDGE
